SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

710
CA 14-01858
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


KOVALSKY-CARR ELECTRIC SUPPLY CO., INC.,
PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

HARTFORD CASUALTY INSURANCE COMPANY AND
EASTCOAST ELECTRIC, LLC, DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


ADAMS BELL ADAMS, P.C., ROCHESTER (ANTHONY J. ADAMS, JR., OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

RELIN, GOLDSTEIN & CRANE LLP, ROCHESTER, D.J. & J.A. CIRANDO, ESQS.,
SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered September 23, 2014. The order, among other
things, granted the motion of plaintiff to strike the answer and
counterclaims of defendants and denied the cross motion of defendants
to consolidate.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying in part plaintiff’s motion
and reinstating the first counterclaim, and as modified the order is
affirmed without costs.

     Same memorandum as in Kovalsky-Carr Elec. Supply Co., Inc. v
Hartford Cas. Ins. Co. ([appeal No. 1] ___ AD3d ___ [July 10, 2015]).




Entered:    July 10, 2015                         Frances E. Cafarell
                                                  Clerk of the Court